Rodey, Judge,
filed the following opinion:
Tbis cause is before us on a motion to remand it to the insular court. We have given the matter a great deal of consideration, and will refuse at this time to pass upon the general proposition involved.
The matter in that regard as to this court in a general sense is stare decisis in favor of -plaintiff’s position that the cause should be remanded. Wenar v. Pohl, 1 Porto Rico Fed. Rep. 37. But we think the proper place to' have resisted the removal of the cause here was in the insular court.
Because the matter involved in this particular suit is also involved in other suits pending-here, which will soon be disposed of, and, further, because this court, some time ago, refused to entertain the subject-matter of the cause of action here on the ground that it was premature, and the plaintiff resorted to the insular court for that reason only, and because the court can now entertain the subject-matter here, and because this court had original jurisdiction in the premises, and the insular court, of its own volition, devested itself of jurisdiction, and *520sent the case here, it will not be remanded, and the motion will therefore be denied.
We express no opinion at this time as to whether or not the language of Mr. Justice White in Garrozi v. Dastas, 204 U. S. 71-73, 51 L. ed. 375, 376, 27 Sup. Ct. Rep. 224, is sufficient to overrule the general holding of our predecessor on this bench in Wenar v. Pohl, supra.
Therefore, we, at this time, express no opinion on the general proposition as to whether or not a foreigner or a citizen of the United States, being a resident of Porto Rico, when sued in an insular court, either by Porto Ricans, foreigners, or citizens of the United States, can, in cases where this court would have jurisdiction originally as to all the parties impleaded, as matter of law remove the case here notwithstanding such residence of such defendants in Porto Rico. When a case arises where an insular court refuses to grant a motion to remove on account of such residence in Porto Rico of the defendants in such a case, it will be time enough to decide the matter here.